department of the treasury l q internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list 408a -t ep ‘ ek ‘ t2 legend taxpayer custodian attorney amount a - amount b amount c amount d year year year ira x ira xo ira y ira y2 dear kkk kkk kak kkk kek ke ak kk kkk kkrk kkk kk kek kk this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer requested that amount a and amount b be transferred from ira x and ira xa traditional iras described in sec_408 of the internal_revenue_code the code ’ on may and of year respectively to ira y and ira y2 roth iras described in sec_408a of the code respectively as roth_ira conversions taxpayer relied on the advice of his attorney attorney regarding the overall tax consequences of converting a traditional_ira to a roth_ira per the submission taxpayer was first notified of the error in his roth_ira conversions on june year on february year taxpayer consulted with attorney regarding whether taxpayer was eligible to convert his traditional iras ira x and ira x2 to roth iras page ira y and ira y2 on this same date attorney advised taxpayer that he was eligible to convert his traditional iras to roth iras attorney advised taxpayer that more information would be needed to determine the actual tax consequences of the roth_ira conversions attorney further advised that roth_ira conversions made in year could be re-characterized on or before october year taxpayer and attorney agreed that taxpayer could proceed with the roth_ira conversions with the understanding that the conversions may be re-characterized if necessary subsequent to the conversions on may year taxpayer and attorney held a teleconference to discuss the tax consequences of the roth_ira conversions attorney and taxpayer discussed how the calculation of taxpayer’s basis in ira x and ira x2 ultimately determines the tax consequences of the roth_ira conversions as a result of the teleconference taxpayer believed that only amount c of the total amount converted would be taxed in year during the tax preparation of taxpayer’s year income_tax return _ attorney acquired the taxpayer’s basis in ira x and ira x2 from custodian custodian provided attorney with information showing the total cost_basis as amount d attorney included this amount in the year tax_return as the adjusted_basis for ira x and ira xo on june year attorney reviewed the year income_tax return in preparation for the filing of the year income_tax return and noticed that the adjusted_basis reported on the taxpayer’s form_8606 appeared to be unusually high attorney immediately contacted the taxpayer about his concerns attorney contacted custodian to discuss the irregularity in the basis amounts and it was ultimately determined that the cost_basis information received by custodian was the cost_basis of the securities held by ira x and ira x2 and not the adjusted tax basis of ira x and ira xo all parties agreed that the adjusted_basis was actually dollar_figure attorney represented that he did not realize this and mistakenly understood that the unusually high figure received from custodian was not taxpayer's adjusted_basis until after the deadline for re-characterizing taxpayer’s roth_ira conversions per the submission if taxpayer had been informed that his basis in ira x and ira x2 was dollar_figure rather than amount d before making the roth_ira conversions taxpayer would not have elected to make the conversions taxpayer further represented that he would have timely re-characterized his roth iras ira y and ira y2 if he was advised of the error prior to the deadline for re-characterizing his roth_ira conversions the statute_of_limitations on taxpayer’s year federal_income_tax return remains open page based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer may be granted an extension to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amounts a and b as contributions to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in a recharacterization the ira sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that a taxpayer generally is not allowed to make a rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during any taxable_year if the taxpayer’s adjusted_gross_income for that year exceeds dollar_figure sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira _ sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in page sec_301 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be if the taxpayer inadvertently failed to make the election because of deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the intervening events beyond the taxpayer's control iii election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer including an affidavit by attorney admitting his error is consistent with his assertion that after excising reasonable diligence his failure to elect to recharacterize the roth iras ira y and ira y2 on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his lack of awareness of the necessity of making an election as a result of relying upon incorrect information provided to him by attorney based on the above taxpayer meets the requirements of sec_301 b of the regulations clauses i and iii for the year tax_year in addition since the statute_of_limitations is still open under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a and amount b contributions to traditional iras page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc kk
